DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purosto et al. (WO 2016/206757) in view of Anderson et al. (9,457,988).
Purosto et al. disclose an elevator comprising: an elevator car (16); one or more guide rails (28, 30) to define path of movement of an elevator car; and an electric linear motor (14) comprising at least one linear stator (50) designed to be located in a fixed correlation to an environment, and at least one mover (24, 26) designed for connection with an elevator car (16) to be moved and co- acting with the stator (50) to move the car (16), the electric linear motor comprising a stator beam (18) supporting said at least one stator (50), the stator beam (18) having at least one side face (42-48) carrying ferromagnetic teeth (52) of said stator spaced apart by a pitch, and which the mover (24, 26) comprises at least one counter- face (54) facing said side face(s) of the stator beam, the motor further comprising electro- magnetic components (70, 71, 72, 74, 76) being mounted to the mover (24, 26) and /or to the stator (50) to provide propulsion force to the elevator car (16);
Purosto et al. do not disclose or discuss a braking system, although this would be inherent.
However, Anderson et al. disclose two or more elevator car brakes (30) mounted to an elevator car, each of the car brakes comprising an actuator to control the car brake and each of the car brakes being fitted to selectively engage against a guide rail (21) of an elevator car to stop movement of an elevator car or to open to enable movement of an elevator car.
Anderson et al. disclose the elevator further comprising a backup-power supply [[(234)]] and an emergency stop circuit,  the emergency stop circuit being connected to a position and/or velocity and/or acceleration sensor of the elevator, and the emergency stop circuit is being configured to adjust the energization of the electromagnetic components and/or the actuators of one or more car brakes depending on the signal of the above sensor (column 11, line 54 – column 12, line 45).
Anderson et al. disclose the elevator,  wherein the emergency stop circuit can be configured to adjust the energization of the electromagnetic components and one or more car brakes such that the car stops within a defined stopping distance (column 1, lines 23-54).
Anderson et al. disclose the elevator, wherein the elevator control comprises a brake test circuit configured to operate in a brake test mode wherein only one actuator is de-energized to apply elevator car brake when the car is not moving, particularly if it is stopping at a floor moving (column 17, lines 24-55).
Anderson et al. disclose the elevator, wherein associated with each car brake, there is a load sensor, such as a strain gauge, arranged between the car and the car brake to measure a total weight of car (column 18, line 42 – column 19, line 2).
	Official Notice is taken with respect to backup-power (battery) supply and monitoring said battery supply being well known in the art. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Anderson et al. with Purosto et al., because teachings provide a method of braking the elevator car in an elevator system utilizing linear motors for moving an elevator, wherein emergency stopping is provided.


Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF7/15/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837